Mbbbiok, C. J.
There is a motion to dismiss the appeal in this case. Before the verdict was taken in the lower court, the plaintiff moved 1 *431amend his-petition by l'emitting sewn bundled and ten dollars oí bis demand of one thousand dollars. But be was prevented from making the amendment by the objection of the defendants, which was sustained by the court, and the plaintiff excepted. The jury found a verdict for §800. Thereupon the plaintiff entered a remittitur for all except §299, for which judgment was rendered.
The appellee contends that the matter in dispute is under three hundred dollars, and therefore the appeal must be dismissed.
It is well settled that it is Hie sim demanded, and not the amount of the judgment rendered, which gives this court-jurisdiction. 2 An. 167; 12 Rob. 178; 1 L. R. 246.
If wo look to the pleadings, the proper criterion, in order to ascertion what is the amount in controversy, we find that the plaintiff’s demand is for §1000. On this demand, the jury rendered a verdict of §800, and after the remittitur, a judgment for §290 was rendered against the defendants. Hence they appeal from a subsisting demand of one thousand” dollars as it appears by the pleadings.
But it is said that the court manifestly erred in refusing the amendment, and therefore the plaintiff ought not to be prejudiced by the erroneous ruling of the District Court.
The reply to this is, that the question is one of jurisdiction; and in order to ascertain whether or not we have jurisdiction, we must take the record as we find it, and not as it would have been if the District Court had accorded to the plaintiff all his rights. For we cannot pronounce judgment upon any part of the record without assuming jurisdiction; and to say that the District Court ought to have allowed the amendment, ' is to say that we have examined the bill of exception, and are of the opinion that the District Judge erred.
The motion to dismiss must therefore be overruled.
The next question is, what disposition shall this court make of the case?
We have come to the conclusion to remand the case with directions to the District Judge to allow the amendment. It may imply a doubt on the part of the plaintiff of the validity of his claim, but we know of no law which prevents him from remitting a portion of his demand before judgment, even with the design of depriving the Supreme Court of its appellate jurisdiction. In all matters not appealable, the inferior courts are presumed to have decided according to law, and such judgments cannot be distinguished, as to their validity, from those of .this court.
¡ It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be avoided and reversed, and that this case be remanded to the lower court for a new trial, with instructions to permit the plaintiff to file said amended petition; and it is further ordered that the plaintiff pay the costs of the appeal.
Land, J., absent.